Citation Nr: 1447103	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a cold injury of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

As an initial matter, the Board notes that, in October 2012, the Veteran elected to withdraw his August 2009 request for a hearing before the Board.  As such, the Board finds that a remand for the purpose of scheduling the Veteran for a hearing before the Board is not necessary.  See 38 C.F.R. § 20.704(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

When this case was previously before the Board in January 2013, the issue of entitlement to service connection for residuals of a cold injury of both feet was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a cold injury of both feet, including cold sensitivity, transient pain, and paresthesia, are currently shown, and the preponderance of the evidence indicates that these residuals were incurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a cold injury of both feet, currently manifested by cold sensitivity, transient pain, and paresthesia, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish entitlement to service connection for residuals of a cold injury of both feet.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board finds that service connection for residuals of a cold injury of both feet is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has residuals of a cold injury of both feet, currently manifested by cold sensitivity, transient pain, and paresthesia.  See November 2007 medical statement from Dr. M. (reporting that the Veteran experiences and is treated for periodic pain, numbness, and coldness in the feet bilaterally); June 2013 VA examination report (diagnosing the Veteran with a cold injury in 1960 with minor residuals, including transient pain and paresthesia in both feet).  As such, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, there is competent and credible evidence of record regarding the Veteran's exposure to cold during service, as well as his in-service symptomatology of cold sensitivity and numbness in his feet.  Specifically, the Veteran has reported that, while serving in Germany in the winter of 1960, he was assigned to permanent gate guard duty for several, requiring him to serve outdoors in snow that was up to his knees.  See June 2013 VA examination report.  He has also reported that, during a maneuver as a translator, he was required to walk through snowy drifts for two to two and a half hours while wearing standard army boots.  See June 2013 VA examination report.  In this regard, he stated that while performing this maneuver, his feet became very cold, causing numbness in his feet up to his ankles bilaterally, with symptoms that resolved the following morning.  See June 2013 VA examination report.  He also maintains that he went on sick call in 1960 with complaints of numbness in the feet, and that at that time, his symptoms were diagnosed as athlete's foot.  See Veteran's November 2008 Notice of Disagreement and October 2012 statement.  In this regard, he states that this in-service diagnosis was incorrect, as he recalls that the examiner could not get him to feel the needle used to find feeling in his feet until it was above his ankles.  See Veteran's August 2009 VA Form 9 and October 2012 statement.  Notably, the Veteran's service treatment records reveal that he was treated for foot symptoms in 1960 in Munich, Germany.  See January 20, 1960 treatment record (noting that the Veteran was seen with complaints of athlete's foot). 

Additionally, in a November 2007 statement, one of the Veteran's fellow service members, M.R., reported that he and the Veteran had been assigned to gate guard duty together in Germany between 1959 and 1961 because they both spoke German.  M.R. also reported that, on one occasion during service, the Veteran told him that he had gone on sick call for treatment for frostbite.  Finally, M.R. indicated that he had kept in touch with the Veteran following service and that the Veteran had since reported having residuals of his in-service cold injury, especially after cold weather.  

The Board notes that the Veteran is competent to report that he was exposed to cold while serving on guard duty in the winter in Germany, and that he experienced cold and numbness in his feet following such exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Furthermore, the Board considers the Veteran's reports regarding his in-service exposure to cold to be credible as they are both internally consistent and in line with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, insofar as the Veteran's service treatment records reflect that he was stationed in Germany in the winter of 1960, the Board finds his reports regarding exposure to cold while serving on guard duty to be consistent with the circumstances of his service, and finds no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(a); Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  Accordingly, the Board finds that the second element required for service connection has also been established.  

Finally, turning to the third element required for service connection, the Board notes that the only opinion of record addressing whether there is a causal relationship between the Veteran's current residuals of a cold injury and his in-service exposure to cold is that of the June 2013 VA examiner, who provided the opinion that the Veteran's residuals of a cold injury were at least as likely as not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran had provided a consistent story over time regarding the fact that he had experienced numbness in his feet after in-service cold exposure, which resolved within several hours.  The examiner also noted that the Veteran's cold sensitivity, which was reproducible, had persisted since 1960.  As such, the examiner stated that it is more likely than not that the Veteran's residual symptoms from his cold exposure in 1960, which included transient pain and paresthesia of both feet, were a residual of exposure to cold while serving in Germany, and thus, this condition had its onset during active service.  Accordingly, because there is medical opinion evidence of a relationship between the Veteran's currently diagnosed residuals of a cold injury and service, the Board finds that the third element required for service connection has also been satisfied.  

Therefore, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for residuals of a cold injury of both feet, currently manifested by cold sensitivity, transient pain, and paresthesia, is warranted.  Thus, the Veteran's claim of entitlement to service connection for residuals of a cold injury is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2013).
ORDER

Service connection for residuals of a cold injury, currently manifested by cold sensitivity, transient pain, and paresthesia, is granted.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


